Citation Nr: 1828743	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-29 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1972, including service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which found that new and material evidence had not been submitted to reopen previously denied claims for service connection for bilateral hearing loss and tinnitus.  

In an October 2006 rating decision, the RO determined that a previous denial of service connection for hearing loss was confirmed and continued, and denied the claim for service connection for tinnitus.  As such, the Board must initially determine whether new and material evidence has been submitted to reopen the claims for service connection prior to addressing the claims on their merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In January 2018, the Veteran testified at a videoconference hearing before the undersigned and a transcript of that hearing is of record.




FINDINGS OF FACT

1.  An October 1979 rating decision denied service connection for hearing loss, and the Veteran did not appeal the decision.

2.  An October 2006 rating decision determined that new and material evidence had been received to reopen the claim for service connection for hearing loss and confirmed and continued the previous denial of service connection, and denied service connection for tinnitus.  The Veteran did not appeal the decision.

3.  Evidence received since the October 2006 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss and tinnitus.

4.  The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes, and the evidence is in equipoise on whether it is etiologically related to service.

5.  The Veteran has a current diagnosis of tinnitus, and the evidence is in equipoise on whether it is etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C. §§ 5103, 5103A, 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim for service connection for tinnitus.  38 U.S.C. §§ 5103, 5103A, 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2017).

3.  Resolving all doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

4.  Resolving all doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Prior unappealed RO and Board decisions are final.  38 U.S.C. §§ 7105(b); 38 C.F.R. §§ 3.1600(d), 20.302(a), 20.1103.  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App. 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).  In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim to reopen a previously denied claim for service connection for hearing loss and claim for service connection for tinnitus were previously considered in an October 2006 rating decision.  The RO reopened the previously denied claim for service connection for hearing loss, then confirmed and continued the denial of service connection.  The rationale was that a VA examiner opined that the Veteran's hearing loss was not caused by or a result of noise trauma in the Air Force, and evidence from a private audiologist, Dr. R.F., was not probative because it was based on the Veteran's self-reported history and not objective evidence.  The RO denied the claim for service connection for tinnitus because there was no evidence of a link between an in-service injury or disease and the current tinnitus.  The Veteran was notified of the decision November 2006, and he did not file an appeal.  The decision is therefore final.  

The evidence of record at the time of the October 2006 rating decision consisted of the Veteran's service treatment records (STRs), Veteran statement dated in July 2006, treatment records and a letter from Dr. R.F. dated in August 2006, an October 2006 VA audiometric examination report, the April 1979 application for compensation for hearing loss, and the October 1979 rating decision.

Since the October 2006 rating decision, additional evidence has been added to the claims file, including June 2012 treatment records from Costco Hearing Aid Center; treatment records and a May 2015 letter from Dr. D.R., an audiologist; treatment records from Dr. N.C., an audiologist; a journal article on noise-induced hearing loss; and the Veteran's January 2018  Board hearing testimony.  The May 2015 letter from Dr. D.R. indicates that the Veteran's bilateral hearing loss and tinnitus are the result of unprotected noise exposure during his duty in the Air Force.  Thus, presumed credible, the treatment record is probative evidence that the hearing loss and tinnitus were caused by noise trauma in the Air Force.  Accordingly, new and material evidence has been received to reopen the claims for service connection for bilateral hearing loss and tinnitus.




II.  Service Connection

The Veteran contends that as an aircraft electrical navigation equipment repairman in the Air Force, he often repaired aircraft on the flight line while the aircraft engines were running.  He states that he used headphones for protection when they were available, but that they often were not available.  Since discharge from service, he has worked in offices and has not been exposed to loud noise.  See the February 2012 statement; January 2018 Board hearing transcript.

Law and Regulations

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

Diseases of the nervous system, including sensorineural hearing loss and tinnitus, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In Hensley, the Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See 5 Vet. App. at 157.

Hearing Loss

The Veteran is competent to describe being exposed to loud noise, such as those caused by aircraft engines.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible because they have been consistent and are confirmed by the circumstances of his service.  The Veteran's DD 214s show that he was an aircraft electric and navigation equipment repairman.  Among his decorations is a Small Arms Expert Marksmanship Ribbon.  For these reasons, the in-service injury of acoustic trauma to both ears is established.

The Veteran has current bilateral sensorineural hearing loss that meets the criteria of 38 C.F.R. § 3.385 to be considered a disability for VA purposes.  In October 2006, the Veteran underwent a VA audiometric examination.  The examination report reflects the following puretone thresholds:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
45
85
LEFT
15
20
25
45
50

More recently, in January 2018, the Veteran had audiometric examination conducted by a private clinician.  The examination report reflects the following approximate puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
45
65
85
LEFT
20
25
40
60
80

Both the VA examination report and the private examination report indicate that the Veteran's auditory thresholds for the right ear and left ear were 40 decibels or greater at 3000 and 4000 hertz.  Moreover, the private audiologist found that the Veteran had 3 auditory thresholds in the bilateral ears that were greater than 26 decibels at 2000, 3000, and 4000 hertz.  As such, the Board finds that the Veteran has a current bilateral hearing loss disability.  

The Board also finds that, in resolving all reasonable doubt in favor of the Veteran, the Veteran's bilateral hearing loss is due to or related to service.  

The Veteran's August 1968 enlistment examination reflects the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
+5
5
5
--
5
LEFT
+5
0
0
--
+5

The Veteran denied having a history of hearing loss or ear trouble.  

A March 1970 hearing conservation data examination reflects the following puretone thresholds, in decibels, indicating that the Veteran had some degree of hearing loss in the left ear at 500 hertz:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
20
LEFT
25
15
15
15
10

The Veteran's February 1972 separation examination reflected the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
10
LEFT
20
20
10
10
10

The separation examination report shows that the Veteran did not have hearing loss in either ear that qualifies as a disability for VA purposes because no auditory threshold for the right or left ear was 40 decibels or greater, nor were the auditory thresholds for at least three of the frequencies 26 decibels or greater.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (explaining that the threshold for normal hearing is from zero to 20 decibels).  

There is also no medical evidence showing a diagnosis of sensorineural hearing loss in either the right ear or left ear within one year from service separation in June 1972, and the Veteran has not identified or submitted any medical evidence showing a diagnosis of sensorineural hearing loss within one year from service separation.  Therefore, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.303(a) is not warranted. 

However, there is evidence establishing that the bilateral hearing loss is related to service.  In December 2017, the Veteran submitted a letter dated in May 2015 from a private audiologist, Dr. D.R., who noted that the Veteran's noise exposure in the military as an aircraft electronics navigation equipment repairman in the Air Force included being exposed to engine noise on the flight line.  She concluded that in her professional opinion, the Veteran's high frequency sensorineural hearing loss was the result of unprotected noise exposure in the Air Force.

There is also evidence that the Veteran's bilateral hearing loss is not related to service.  The October 2006 VA examining audiologist opined that the Veteran's hearing loss was not caused by or a result of noise trauma in the Air Force because the separation audiogram revealed normal hearing bilaterally.  

In this case, the Board finds Dr. D.R.'s medical opinion and the VA examiner's medical opinion to have some limited probative value.  The VA examiner's opinion was offered after a review of all available records, including service treatment records (STRs), after physical examination of the Veteran.  Dr. D.R. obtained a history from the Veteran and examined the Veteran.  Both audiologists also provided the rationales for their opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board).  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board notes that Dr. D.R. does not appear to have reviewed the Veteran's STRs, and the VA examiner did not comment on the in-service treatment record noting some hearing loss in the left ear.  However, under the "benefit-of-the- doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  In this case, there is positive and negative evidence on the issue of whether the Veteran's current bilateral hearing loss is etiologically related to service.  As such, in resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.



Tinnitus

In the October 2006 VA examination, the Veteran reported that he had constant tinnitus in both ears, the onset of which he was not sure, but "it was a long time ago."  The examiner concluded that he was unable to form an opinion regarding the etiology of the tinnitus.

The Veteran subsequently clarified in the January 2018 Board hearing that he noticed a ringing in his ears upon leaving the Air Force, and that it gradually got worse.  He stated that it got to the point where he was so used to it, that it just became an "annoying part of who I am."

In addition, Dr. D.R. stated in in her May 2015 letter that the tinnitus was the result of unprotected noise exposure during the Veteran's duty in the Air Force.

The Board finds the Veteran's statements to be competent and generally credible.  He is competent to describe observable symptoms such as humming and buzzing sounds in the ears.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran's lay statements are found to be generally credible because they are confirmed by the circumstances of his service.  As discussed above, the Veteran was worked around aircraft and was awarded a Small Arms Expert Marksmanship Ribbon.

As also discussed above, the Board finds Dr. D.R. and the VA examiner's medical opinions to be of some probative value.  As such, the Board finds the evidence is in relative equipoise as to whether the current tinnitus is as likely as not due to the Veteran's exposure to excessive noise levels in active service.  In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.





ORDER

New and material evidence having been received, the appeal to reopen service connection for bilateral hearing loss is granted.

New and material evidence having been received, the appeal to reopen service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


